DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Election/Restrictions
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/29/2021.

Drawings
The drawings are objected to because Fig. 1/2 needs to have larger reference numerals—it’s too difficult to read quickly and the image on file is somewhat blurry.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 1, “the output system comprising a heat sink” must be shown or the feature(s) canceled from the claim(s).  The output system is “24” in Fig. 2, but there is no heat sink depicted.  Additionally, claims 4 and 5 are not depicted.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 3, the first “of” appears to be out of place.  Appropriate correction is required.


Information Disclosure Statement
The information disclosure statements filed 9/03/2019, 11/16/2020, and 8/02/2021 are in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they are have been fully considered by the Office.

Abstract
The abstract filed 9/03/2019 appears to be acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4, 5, 7, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pierce US 4192144.

Re claim 1, Pierce teaches a thermal storage, comprising at least the following parts: 
- a heat storage reservoir (10, Figs. 1-2; other examples show in Figs. 5-6 and 7-9) comprising of a solid, non-porous, granular material (spheres/pebbles 34 as in Fig. 1), 
- an input system comprising of a heat source (solar energy) and a system (56, Fig. 2) to generate a vapor phase of a heat transfer fluid or mixtures or multitude thereof and to pass the vapor phase heat transfer fluid or mixtures or multitudes thereof to contact the granular material (34) in the heat storage reservoir (10) (follow the dark arrows in Fig. 2 for the charging phase), 
- an output system (following open arrows for discharge phase) comprising a heat sink (52/60), a system to inject a liquid fluid (from 44) into the heat storage reservoir (10), and a system (the pipes from 52 back to 10 following open arrows) to collect an evaporated fluid generated by contact of the liquid fluid with the granular material (34) in the heat storage reservoir (10), 
- and characterized by having a liquid recovery system (44, and associated pumps) that recovers a liquid from the heat storage reservoir (10) to be supplied to the input system or the output system (following the darkened arrows for charging phase and open arrows for discharging phase; see col. 6, lines 38-43), wherein the recovered, liquid supplied to the input system is generated by contact of the vapor phase of the heat transfer fluid or mixtures or multitudes thereof with the granular material in the heat 

Re claim 4, Pierce teaches claim 1.  Pierce further teaches which does not comprise mechanical pumps to move the evaporated (the key word here being “evaporated”) heat transfer fluids between the non-porous granular material (34 in 10 of Figs. 1-2) and the input and output systems (as denoted in the rejection of claim 1, following the darkened arrows for the input system and the open arrows for the output system), respectively.

Re claim 5, Pierce teaches claim 1.  Pierce further teaches where the granular material has a receding contact angle of at least 45 degrees (this appears to be taught by definition by spheres 34).

Re claim 7, Pierce teaches claim 1.  Pierce further teaches where the operating temperature in the heat storage reservoir ranges from ambient temperature to 250°C (see Table 1 and col. 5, lines 1-13—in other words, the melting point of the phase change materials considered overlaps the claimed range).  See MPEP 2131.03, providing that a claimed range is anticipated by a single value in the prior art. 

Re claim 10, Pierce teaches claim 1.  Pierce further teaches without any gas-

Re claim 11, Pierce teaches claim 1.  Pierce further teaches wherein the operating temperature in the heat storage reservoir ranges from ambient temperature to at least 400°C (see Table 1 and col. 5, lines 1-13—in other words, the melting point of the phase change materials considered overlaps the claimed range).  See MPEP 2131.03, providing that a claimed range is anticipated by a single value in the prior art. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pierce US 4192144 in view of Mitchell et al. US 4124061, and further in view of Tothill US 97260821.

Re claim 2, Pierce teaches claim 1.  Pierce further teaches where the heat storage reservoir granular material comprises stones (pebbles 34; see col. 1, lines 49-56) with a convex shape (a sphere or pebble 34 as in Fig. 1 with a rounded portion is convex).  Pierce fails to teach a diameter between 10 and 300 mm with a convex shape and a filling ratio between 0.5 and 0.9.
Mitchell teaches a filling ratio between 0.5 and 0.9 (col. 4, lines 18-31).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Pierce with “a filling ratio between 0.5 and 0.9 “ as taught by Mitchell, 
Tothill teaches a diameter between 10 and 300 mm (col. 2, lines 7-12).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “a diameter between 10 and 300 mm” as taught by Tothill with the system as taught by Pierce in view of Mitchell, as Mitchell teaches an exemplary pebble size for practice of the Pierce invention (col. 2, lines 7-12).  See MPEP 2144.05.I—the limitation is rendered obvious by overlap of the claimed ranged with the range disclosed by the prior art. 

Allowable Subject Matter
Claims 3, 6, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
In claim 3, the recitation of “wherein the granular material comprises a phase change material, wherein heat transfer occurs in the heat storage reservoir to and from the granular material, characterized by the fraction of heat transfer to and from said granular material that takes place through phase change of the heat transfer fluid is at least 50%,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 3, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  It is not clear why a person having ordinary skill in the art would arrive at this limitation based on Pierce (col. 3, line 43 – col. 4, line 10).
In claim 6, the recitation of “characterized by the said heat storage reservoir being maximally pressurized at less than 1 bar overpressure,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 6, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.  Pierce teaches operation “close to atmospheric pressure” (col. 4, lines 40-46), which fails to teach “being maximally pressurized at less than 1 bar overpressure,” and it is not otherwise clear from Pierce or the prior art why a person having ordinary skill in the art would arrive at this claim.
In claim 8, the recitation of “where a multitude of heat transfer fluids is used, and the multitude of heat transfer fluids used have different boiling points and are used sequentially during charging and discharging of the said thermal storage,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 8, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.  US 9658004 teaches multiple heat transfer fluids with different boiling points but not in the same thermal storage, as is claimed (see col. 1, lines 48-58).
In claim 9, the recitation of “where the heat transfer fluid used in the input system or the output system has a pressure dependent boiling point and the pressure is variable to set the boiling point of the said heat transfer fluid according to the temperature state of the said thermal storage,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 9, is neither disclosed by a single prior art reference nor rendered obvious by a 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4418683 (Fig. 1) teaches a system relevant to claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746